                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: tenesa.powell@akerman.com
                                                             7   Attorneys for Plaintiff The Bank of New
                                                                 York Mellon f/k/a The Bank of New York as
                                                             8   Trustee For The Certificateholders of
                                                                 CWALT, Inc., Alternative Loan Trust 2005-
                                                             9   47CB, Mortgage Pass-Through Certificates,
                                                                 Series 2005-47CB
                                                            10

                                                            11                               UNITED STATES DISTRICT COURT
                                                                                                     DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                 THE BANK OF NEW YORK MELLON FKA
AKERMAN LLP




                                                            14   THE BANK OF NEW YORK AS TRUSTEE                 Case No.:   2:17-cv-01673-JAD-GWF
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            15   CWALT, INC., ALTERNATIVE LOAN                   STIPULATION AND ORDER TO
                                                                 TRUST 2005-47CB, MORTGAGE PASS-                 EXTEND TIME FOR TO FILE
                                                            16
                                                                 THROUGH CERTIFICATES, SERIES 2005-              RESPONSE
                                                            17   47CB,
                                                                                    Plaintiff,
                                                            18                                                   [FIRST REQUEST]
                                                                 vs.
                                                            19
                                                                 SPRINGS    AT  CENTENNIAL    RANCH
                                                            20
                                                                 HOMEOWNERS      ASSOCIATION;   SFR
                                                            21   INVESTMENTS POOL 1, LLC; CLINT
                                                                 HARRIS; ELIZABETH HARRIS,
                                                            22
                                                                                              Defendants.
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28                                               1
                                                                 46863190;1
                                                                 SFR INVESTMENTS POOL 1, LLC,
                                                             1

                                                             2                           Counter/Cross Claimant,
                                                                 vs.
                                                             3
                                                                 THE BANK OF NEW YORK MELLON FKA
                                                             4   THE BANK OF NEW YORK AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                             5
                                                                 CWALT, INC., ALTERNATIVE LOAN
                                                             6   TRUST 2005-47CB, MORTGAGE PASS-
                                                                 THROUGH CERTIFICATES, SERIES 2005-
                                                             7   47CB,        MORTGAGE       ELECTRONIC
                                                                 REGISTRATION SYSTEMS, INC., as Nominee
                                                             8   Beneficiary for REPUBLIC MORTGAGE, LLC;
                                                                 CLINT HARRIS, an individual; ELIZABETH
                                                             9
                                                                 HARRIS, an individual,
                                                            10
                                                                                         Counter/Cross Defendants.
                                                            11
                                                                          Plaintiff The Bank of New York Mellon f/k/a The Bank of New York as Trustee For The
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-47CB, Mortgage Pass-Through
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                 Certificates, Series 2005-47CB (BoNYM), and Defendant SFR Investment Pool 1, LLC (SFR)
AKERMAN LLP




                                                            14
                                                                 stipulate as follows:
                                                            15
                                                                          1.    BoNYM filed its second motion to for summary judgment on October 15, 2018.
                                                            16
                                                                 [ECF No. 82]. SFR’s response is due on November 5, 2018.
                                                            17
                                                                          2.    SFR filed its second motion to for summary judgment on October 15, 2018. [ECF
                                                            18
                                                                 No. 85]. BoNYM’s response is currently due on November 5, 2018.
                                                            19
                                                                          3.    The parties hereby stipulate and agree that both SFR and BoNYM shall have until
                                                            20
                                                                 November 13, 2018 to file their responses in opposition to their respective summary judgement
                                                            21
                                                                 motions.
                                                            22
                                                                 ...
                                                            23
                                                                 ...
                                                            24
                                                                 ...
                                                            25
                                                                 ...
                                                            26

                                                            27

                                                            28                                                     2
                                                                 46863190;1
                                                             1            The requested extension is to allow both counsel an opportunity to adequately and

                                                             2   thoroughly respond to the arguments raised in the opposing briefs. This is the first request for an

                                                             3   extension of this deadline and is not made for purposes of undue delay.

                                                             4   DATED November 2, 2018.

                                                             5                                                        KIM GILBERT EBRON
                                                                  AKERMAN LLP
                                                             6                                                        /s/ Diana S. Ebron
                                                                  /s/ Tenesa S. Powell
                                                                                                                      DIANA S. EBRON, ESQ.
                                                             7    ARIEL E. STERN, ESQ.                                Nevada Bar No. 10580
                                                                  Nevada Bar No. 8276                                 JACQUELINE A. GILBERT, ESQ.
                                                             8    TENESA POWELL, ESQ.                                 Nevada Bar No. 10593
                                                                  Nevada Bar No. 12488                                KAREN L. HANKS, ESQ.
                                                             9    1635 Village Center Circle, Suite 200               Nevada Bar No. 9578
                                                                  Las Vegas, Nevada 89134                             7625 Dean Martin Drive, Suite 110
                                                            10                                                        Las Vegas, Nevada 89139
                                                                  Attorneys for Plaintiff The Bank of New York
                                                            11    Mellon f/k/a The Bank of New York as Trustee Attorneys for SFR Investment Pool 1, LLC
                                                                  For The Certificateholders of CWALT, Inc.,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                  Alternative Loan Trust 2005-47CB, Mortgage
                                                                  Pass-Through Certificates, Series 2005-47CB
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14                                                ORDER
                                                            15            IT IS SO ORDERED:
                                                            16
                                                                                                      _________________________________________
                                                            17                                        UNITED STATES DISTRICT COURT JUDGE

                                                            18
                                                                                                      Dated: November
                                                                                                      DATED:          5, 2018.
                                                                                                              _________________________________
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 46863190;1
